NON-FINAL REJECTION
(in response to RCE filed on 8/31/2022)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said pouch interior consisting of a single air tight bladder formed by the first and second layers of flexible material welded together […]” in combination with the “extension tubing coupled to the bladder having a cloverleaf cross-section […]” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
None of the drawings appear to show that the pouch interior consists of the single air tight bladder while the extension tubing is coupled to the bladder having a cloverleaf cross-section:
While Fig. 1 appears to show extension tubing coupled to a single air tight bladder, the interior of the pouch does not appear consist of the single air tight bladder (i.e., it looks like either a proximal portion of the tubing or some sort of valve stem penetrates into the interior of the pouch in order to couple to the air tight bladder).
While Fig. 4A illustrate the air tight bladder inside the pouch and does not appear to illustrate any other structure within the interior of the pouch, Fig. 4A does not illustrate any extension tubing. Further, it is not entirely clear how any extension tubing could be added in such a way to be coupled to the air tight bladder without at least partially existing in the interior of the pouch.
Fig. 6C, similar to Fig. 1, seems to show the extension tubing or some sort of stem existing in the interior of the pouch.
Fig. 11 also seems to show the extension tubing or some sort of stem existing in the interior of the pouch.
This structural detail (i.e., coupling the extension tubing to the air tight bladder while the air tight bladder is the only thing existing in the interior of the pouch) appears to be essential for a proper understanding of the claimed invention and therefore should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to now recite in part  “said pouch interior consisting of a single air tight bladder formed by the first and second layers of flexible material welded together […]” in combination with the “extension tubing coupled to the bladder […]”.
The Specification does not appear to disclose that the interior of the pouch consists of the single air tight bladder; i.e., the Specification does not appear to disclose that no other elements besides the single air tight bladder exist in the interior of the pouch. Furthermore, various figures as discussed above appear to show the extension tubing or some sort of valve stem that penetrates into the interior of the pouch in order to couple to the air tight bladder (see drawing objection above). Otherwise, even if Fig. 4A is considered to illustrate the pouch interior consisting of a single air tight bladder, it does not illustrate extension tubing coupled to the bladder. Furthermore, the Specification does not disclose how to couple the extension tubing to air tight bladder while still maintaining that the interior consists of the single air tight bladder.
In view of the above evidence (or lack thereof), claim 1 has been determined to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Dependent claims thereof inherit the aforementioned issues by virtue of their respective dependencies on claim 1 and therefore rejected for the same reasons.
Claim 20 has been amended to recite essentially the same language as discussed above regarding claim 1 and is therefore rejected for the same reasons.

Examiner’s Remarks Regarding Prior Art
Regarding claim 1 and dependent claims thereof: Within the context of a cuff compression system for use with magnetic resonance imaging equipment, the cuff compression system comprising:
a cuff compression device including:
first and second layers of flexible material welded together, the first layer and the second layer disposed adjacent a third layer and fourth layer, respectively, with the third and fourth layer forming a pouch of the cuff compression device,
wherein the third layer and fourth layer of the pouch define a pouch interior, and wherein said pouch interior comprising a single air tight bladder formed by the first and second layers of flexible material welded together, and wherein
the third layer having an integral construction of a single layer of material and forming an outer surface of the cuff compression device, and
the fourth layer having an integral construction of a single layer of material and forming an outer surface of the cuff compression device;
wherein the bladder has two opposed faces, the faces each shaped as an angular sector of an annulus and joined to one another along first, second, third and fourth edges, the first edge being an outer arcuate edge of the sector, the second edge being an inner arcuate edge of the sector, and the third and fourth edges being radial edges of the sector, wherein the first edge is longer than the second edge and can be adjusted in degree of curvature, and
wherein the bladder is inflatable by a fluid; and
at least one adjustable strap disposed on an outer surface of the cuff compression device and extending from at least one of the radial edges; and
multiple welds within the bladder, the welds having a round shape and spaced 1 to 2 inches apart that attach the opposed faces of the bladder to one another and that restrict the amount that the bladder expands when inflated;
extension tubing coupled to the bladder having a cloverleaf cross-sectional shape; and
an inflation device, coupled to the extension tubing of the cuff compression device, to inflate the inflatable bladder,
the prior art of record does not teach or reasonably suggest that the pouch interior consists of the single air formed by the first and second layers of flexible material welded together; however, neither does Applicant’s Specification and Drawing as discussed above in the drawing objection and 112(a) rejection.
The discussion above similarly applies to claim 20 which recites substantially the same subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents /docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793